
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4061
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 9
			 (legislative day, February 8), 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To advance cybersecurity research,
		  development, and technical standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cybersecurity Enhancement Act of
			 2010.
		IResearch and Development
			101.DefinitionsIn this title:
				(1)National coordination officeThe term National Coordination Office means
			 the National Coordination Office for the Networking and Information Technology
			 Research and Development program.
				(2)ProgramThe term Program means the Networking and
			 Information Technology Research and Development program which has been
			 established under section 101 of the High-Performance Computing Act of 1991
			 (15 U.S.C.
			 5511).
				102.FindingsSection 2 of the Cyber Security Research and
			 Development Act (15
			 U.S.C. 7401) is amended—
				(1)by amending paragraph (1) to read as
			 follows:
					
						(1)Advancements in information and
				communications technology have resulted in a globally interconnected network of
				government, commercial, scientific, and education infrastructures, including
				critical infrastructures for electric power, natural gas and petroleum
				production and distribution, telecommunications, transportation, water supply,
				banking and finance, and emergency and government
				services.
						;
				(2)in paragraph (2), by striking
			 Exponential increases in interconnectivity have facilitated enhanced
			 communications, economic growth, and inserting These
			 advancements have significantly contributed to the growth of the United States
			 economy;
				(3)by amending paragraph (3) to read as
			 follows:
					
						(3)The Cyberspace Policy Review published by
				the President in May, 2009, concluded that our information technology and
				communications infrastructure is vulnerable and has suffered intrusions
				that have allowed criminals to steal hundreds of millions of dollars and
				nation-states and other entities to steal intellectual property and sensitive
				military
				information.
						;
				(4)by redesignating paragraphs (4) through (6)
			 as paragraphs (5) through (7), respectively;
				(5)by inserting after paragraph (3) the
			 following new paragraph:
					
						(4)In a series of hearings held before
				Congress in 2009, experts testified that the Federal cybersecurity research and
				development portfolio was too focused on short-term, incremental research and
				that it lacked the prioritization and coordination necessary to address the
				long-term challenge of ensuring a secure and reliable information technology
				and communications infrastructure.
						;
				and
				(6)by amending paragraph (7), as so
			 redesignated by paragraph (4) of this section, to read as follows:
					
						(7)While African-Americans, Hispanics, and
				Native Americans constitute 33 percent of the college-age population, members
				of these minorities comprise less than 20 percent of bachelor degree recipients
				in the field of computer
				sciences.
						.
				103.Cybersecurity strategic research and
			 development plan
				(a)In generalNot later than 12 months after the date of
			 enactment of this Act, the agencies identified in subsection 101(a)(3)(B)(i)
			 through (x) of the High-Performance Computing Act of 1991 (15 U.S.C.
			 5511(a)(3)(B)(i) through (x)) or designated under section
			 101(a)(3)(B)(xi) of such Act, working through the National Science and
			 Technology Council and with the assistance of the National Coordination Office,
			 shall transmit to Congress a strategic plan based on an assessment of
			 cybersecurity risk to guide the overall direction of Federal cybersecurity and
			 information assurance research and development for information technology and
			 networking systems. Once every 3 years after the initial strategic plan is
			 transmitted to Congress under this section, such agencies shall prepare and
			 transmit to Congress an update of such plan.
				(b)Contents of planThe strategic plan required under
			 subsection (a) shall—
					(1)specify and prioritize near-term, mid-term
			 and long-term research objectives, including objectives associated with the
			 research areas identified in section 4(a)(1) of the Cyber Security Research and
			 Development Act (15
			 U.S.C. 7403(a)(1)) and how the near-term objectives complement
			 research and development areas in which the private sector is actively
			 engaged;
					(2)describe how the Program will focus on
			 innovative, transformational technologies with the potential to enhance the
			 security, reliability, resilience, and trustworthiness of the digital
			 infrastructure, including technologies to secure sensitive information shared
			 among Federal agencies;
					(3)describe how the Program will foster the
			 transfer of research and development results into new cybersecurity
			 technologies and applications for the benefit of society and the national
			 interest, including through the dissemination of best practices and other
			 outreach activities;
					(4)describe how the Program will establish and
			 maintain a national research infrastructure for creating, testing, and
			 evaluating the next generation of secure networking and information technology
			 systems;
					(5)describe how the Program will facilitate
			 access by academic researchers to the infrastructure described in paragraph
			 (4), as well as to relevant data, including event data representing realistic
			 threats and vulnerabilities;
					(6)describe how the Program will engage
			 females and individuals identified in section 33 or 34 of the Science and
			 Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) to foster a more
			 diverse workforce in this area;
					(7)outline how the United States can work
			 strategically with our international partners on cybersecurity research and
			 development issues where appropriate; and
					(8)describe how the Program will strengthen
			 all levels of cybersecurity education and training programs to ensure an
			 adequate, well-trained workforce.
					(c)Development of roadmapThe agencies described in subsection (a)
			 shall develop and annually update an implementation roadmap for the strategic
			 plan required in this section. Such roadmap shall—
					(1)specify the role of each Federal agency in
			 carrying out or sponsoring research and development to meet the research
			 objectives of the strategic plan, including a description of how progress
			 toward the research objectives will be evaluated;
					(2)specify the funding allocated to each major
			 research objective of the strategic plan and the source of funding by agency
			 for the current fiscal year; and
					(3)estimate the funding required for each
			 major research objective of the strategic plan for the following 3 fiscal
			 years.
					(d)RecommendationsIn developing and updating the strategic
			 plan under subsection (a), the agencies involved shall solicit recommendations
			 and advice from—
					(1)the advisory committee established under
			 section 101(b)(1) of the High-Performance Computing Act of 1991 (15 U.S.C.
			 5511(b)(1)); and
					(2)a wide range of stakeholders, including
			 industry, academia, including representatives of minority serving institutions
			 and community colleges, National Laboratories, and other relevant organizations
			 and institutions.
					(e)Appending to reportThe implementation roadmap required under
			 subsection (c), and its annual updates, shall be appended to the report
			 required under section 101(a)(2)(D) of the High-Performance Computing Act of
			 1991 (15 U.S.C.
			 5511(a)(2)(D)).
				104.Social and behavioral research in
			 cybersecuritySection 4(a)(1)
			 of the Cyber Security Research and Development Act (15 U.S.C.
			 7403(a)(1)) is amended—
				(1)by inserting and usability
			 after to the structure;
				(2)in subparagraph (H), by striking
			 and after the semicolon;
				(3)in subparagraph (I), by striking the period
			 at the end and inserting ; and; and
				(4)by adding at the end the following new
			 subparagraph:
					
						(J)social and behavioral factors, including
				human-computer interactions, usability, user motivations, and organizational
				cultures.
						.
				105.National Science Foundation cybersecurity
			 research and development programs
				(a)Computer and network security research
			 areasSection 4(a)(1) of the
			 Cyber Security Research and Development Act (15 U.S.C. 7403(a)(1)) is
			 amended—
					(1)in subparagraph (A) by inserting
			 identity management, after cryptography,;
			 and
					(2)by amending subparagraph (I) to read as
			 follows:
						
							(I)enhancement of the ability of law
				enforcement to detect, investigate, and prosecute cyber-crimes, including
				crimes that involve piracy of intellectual property, crimes against children,
				and organized
				crime.
							.
					(b)Computer and network security research
			 grantsSection 4(a)(3) of
			 such Act (15 U.S.C.
			 7403(a)(3)) is amended by striking subparagraphs (A) through
			 (E) and inserting the following new subparagraphs:
					
						(A)$68,700,000 for fiscal year 2010;
						(B)$73,500,000 for fiscal year 2011;
						(C)$78,600,000 for fiscal year 2012;
						(D)$84,200,000 for fiscal year 2013;
				and
						(E)$90,000,000 for fiscal year
				2014.
						.
				(c)Computer and network security research
			 centersSection 4(b) of such
			 Act (15 U.S.C.
			 7403(b)) is amended—
					(1)in paragraph (4)—
						(A)in subparagraph (C), by striking
			 and after the semicolon;
						(B)in subparagraph (D), by striking the period
			 and inserting ; and; and
						(C)by adding at the end the following new
			 subparagraph:
							
								(E)how the center will partner with government
				laboratories, for-profit entities, other institutions of higher education, or
				nonprofit research institutions.
								;
				and
						(2)by amending paragraph (7) to read as
			 follows:
						
							(7)Authorization of
				appropriationsThere are
				authorized to be appropriated to the National Science Foundation such sums as
				are necessary to carry out this subsection for each of the fiscal years 2010
				through
				2014.
							.
					(d)Computer and network security capacity
			 building grantsSection 5(a)
			 of such Act (15
			 U.S.C. 7404(a)) is amended—
					(1)in paragraph (3)(A), by inserting ,
			 including curriculum on the principles and techniques of designing secure
			 software after network security; and
					(2)by amending paragraph (6) to read as
			 follows:
						
							(6)Authorization of
				appropriationsThere are
				authorized to be appropriated to the National Science Foundation such sums as
				are necessary to carry out this subsection for each of the fiscal years 2010
				through
				2014.
							.
					(e)Scientific and advanced technology act
			 grantsSection 5(b)(2) of
			 such Act (15 U.S.C.
			 7404(b)(2)) is amended to read as follows:
					
						(2)Authorization of
				appropriationsThere are
				authorized to be appropriated to the National Science Foundation such sums as
				are necessary to carry out this subsection for each of the fiscal years 2010
				through
				2014.
						.
				(f)Graduate traineeships in computer and
			 network securitySection
			 5(c)(7) of such Act (15 U.S.C. 7404(c)(7)) is amended to
			 read as follows:
					
						(7)Authorization of
				appropriationsThere are
				authorized to be appropriated to the National Science Foundation such sums as
				are necessary to carry out this subsection for each of the fiscal years 2010
				through
				2014.
						.
				(g)Postdoctoral research fellowships in
			 cybersecuritySection 5(e) of
			 such Act (15 U.S.C.
			 7404(e)) is amended to read as follows:
					
						(e)Postdoctoral research fellowships in
				cybersecurity
							(1)In generalThe Director shall carry out a program to
				encourage young scientists and engineers to conduct postdoctoral research in
				the fields of cybersecurity and information assurance, including the research
				areas described in section 4(a)(1), through the award of competitive,
				merit-based fellowships.
							(2)Authorization of
				appropriationsThere are
				authorized to be appropriated to the National Science Foundation such sums as
				are necessary to carry out this subsection for each of the fiscal years 2010
				through
				2014.
							.
				(h)Prohibition on earmarksNone of the funds appropriated under this
			 section, and the amendments made by this section may be used for a
			 Congressional earmark as defined in clause 9(d) of rule XXI of the Rules of the
			 House of Representatives.
				(i)Computer and network security capacity
			 building grants—Manufacturing Extension PartnershipSection 5(a)(3) of the Cyber Security
			 Research and Development Act (15 U.S.C. 7404(a)(3)) is
			 amended—
					(1)by striking and at the end
			 of subparagraph (I);
					(2)by redesignating subparagraph (J) as
			 subparagraph (K); and
					(3)by inserting after subparagraph (I) the
			 following new subparagraph:
						
							(J)establishing or enhancing collaboration in
				computer and network security between community colleges, universities, and
				Manufacturing Extension Partnership Centers;
				and
							.
					106.Federal cyber scholarship for service
			 program
				(a)In generalThe Director of the National Science
			 Foundation shall carry out a Scholarship for Service program to recruit and
			 train the next generation of Federal cybersecurity professionals and to
			 increase the capacity of the higher education system to produce an information
			 technology workforce with the skills necessary to enhance the security of the
			 Nation’s communications and information infrastructure.
				(b)Characteristics of programThe program under this section
			 shall—
					(1)provide, through qualified institutions of
			 higher education, scholarships that provide tuition, fees, and a competitive
			 stipend for up to 2 years to students pursing a bachelor’s or master’s degree
			 and up to 3 years to students pursuing a doctoral degree in a cybersecurity
			 field;
					(2)provide the scholarship recipients with
			 summer internship opportunities or other meaningful temporary appointments in
			 the Federal information technology workforce or, at the discretion of the
			 Director, with appropriate private sector entities; and
					(3)increase the capacity of institutions of
			 higher education throughout all regions of the United States to produce highly
			 qualified cybersecurity professionals, through the award of competitive,
			 merit-reviewed grants that support such activities as—
						(A)faculty professional development, including
			 technical, hands-on experiences in the private sector or government, workshops,
			 seminars, conferences, and other professional development opportunities that
			 will result in improved instructional capabilities;
						(B)institutional partnerships, including
			 minority serving institutions and community colleges;
						(C)development of cybersecurity-related
			 courses and curricula; and
						(D)outreach to secondary schools and 2-year
			 institutions to increase the interest and recruitment of students into
			 cybersecurity-related fields.
						(c)Scholarship requirements
					(1)EligibilityScholarships under this section shall be
			 available only to students who—
						(A)are citizens or permanent residents of the
			 United States;
						(B)are full-time students in an eligible
			 degree program, as determined by the Director, that is focused on computer
			 security or information assurance at an awardee institution; and
						(C)accept the terms of a scholarship pursuant
			 to this section.
						(2)SelectionIndividuals shall be selected to receive
			 scholarships primarily on the basis of academic merit, with consideration given
			 to financial need, to the goal of promoting the participation of individuals
			 identified in section 33 or 34 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885a or 1885b), and to veterans. For purposes of
			 this paragraph, the term veteran means a person who—
						(A)served on active duty (other than active
			 duty for training) in the Armed Forces of the United States for a period of
			 more than 180 consecutive days, and who was discharged or released therefrom
			 under conditions other than dishonorable; or
						(B)served on active duty (other than active
			 duty for training) in the Armed Forces of the United States and was discharged
			 or released from such service for a service-connected disability before serving
			 180 consecutive days.
						For purposes of subparagraph (B), the
			 term service-connected has the meaning given such term under
			 section
			 101 of title 38, United States Code.(3)Service obligationIf an individual receives a scholarship
			 under this section, as a condition of receiving such scholarship, the
			 individual upon completion of their degree must serve as a cybersecurity
			 professional within the Federal workforce for a period of time as provided in
			 paragraph (5). If a scholarship recipient is not offered employment by a
			 Federal agency or a federally funded research and development center, the
			 service requirement can be satisfied at the Director’s discretion by—
						(A)serving as a cybersecurity professional in
			 a State, local, or tribal government agency; or
						(B)teaching cybersecurity courses at an
			 institution of higher education.
						(4)Conditions of supportAs a condition of acceptance of a
			 scholarship under this section, a recipient shall agree to provide the awardee
			 institution with annual verifiable documentation of employment and up-to-date
			 contact information.
					(5)Length of serviceThe length of service required in exchange
			 for a scholarship under this subsection shall be as follows:
						(A)For a recipient in a bachelor’s degree
			 program, 1 year more than the number of years for which the scholarship was
			 received.
						(B)For a recipient in a master’s degree
			 program, 2 years more than the number of years for which the scholarship was
			 received.
						(C)For a recipient in a doctorate degree
			 program, 3 years more than the number of years for which the scholarship was
			 received.
						(d)Failure to complete service
			 obligation
					(1)General ruleIf an individual who has received a
			 scholarship under this section—
						(A)fails to maintain an acceptable level of
			 academic standing in the educational institution in which the individual is
			 enrolled, as determined by the Director;
						(B)is dismissed from such educational
			 institution for disciplinary reasons;
						(C)withdraws from the program for which the
			 award was made before the completion of such program;
						(D)declares that the individual does not
			 intend to fulfill the service obligation under this section; or
						(E)fails to fulfill the service obligation of
			 the individual under this section,
						such individual shall be liable to
			 the United States as provided in paragraph (3).(2)Monitoring complianceAs a condition of participating in the
			 program, a qualified institution of higher education receiving a grant under
			 this section shall—
						(A)enter into an agreement with the Director
			 of the National Science Foundation to monitor the compliance of scholarship
			 recipients with respect to their service obligation; and
						(B)provide to the Director, on an annual
			 basis, post-award employment information required under subsection (c)(4) for
			 scholarship recipients through the completion of their service
			 obligation.
						(3)Amount of repayment
						(A)Less than one year of serviceIf a circumstance described in paragraph
			 (1) occurs before the completion of 1 year of a service obligation under this
			 section, the total amount of awards received by the individual under this
			 section shall be repaid or such amount shall be treated as a loan to be repaid
			 in accordance with subparagraph (C).
						(B)More than one year of serviceIf a circumstance described in subparagraph
			 (D) or (E) of paragraph (1) occurs after the completion of 1 year of a service
			 obligation under this section, the total amount of scholarship awards received
			 by the individual under this section, reduced by the ratio of the number of
			 years of service completed divided by the number of years of service required,
			 shall be repaid or such amount shall be treated as a loan to be repaid in
			 accordance with subparagraph (C).
						(C)RepaymentsA loan described in subparagraph (A) or (B)
			 shall be treated as a Federal Direct Unsubsidized Stafford Loan under part D of
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a and following),
			 and shall be subject to repayment, together with interest thereon accruing from
			 the date of the scholarship award, in accordance with terms and conditions
			 specified by the Director (in consultation with the Secretary of Education) in
			 regulations promulgated to carry out this paragraph.
						(4)Collection of repayment
						(A)In generalIn the event that a scholarship recipient
			 is required to repay the scholarship under this subsection, the institution
			 providing the scholarship shall—
							(i)be responsible for determining the
			 repayment amounts and for notifying the recipient and the Director of the
			 amount owed; and
							(ii)collect such repayment amount within a
			 period of time as determined under the agreement described in paragraph (2), or
			 the repayment amount shall be treated as a loan in accordance with paragraph
			 (3)(C).
							(B)Returned to treasuryExcept as provided in subparagraph (C) of
			 this paragraph, any such repayment shall be returned to the Treasury of the
			 United States.
						(C)Retain percentageAn institution of higher education may
			 retain a percentage of any repayment the institution collects under this
			 paragraph to defray administrative costs associated with the collection. The
			 Director shall establish a single, fixed percentage that will apply to all
			 eligible entities.
						(5)ExceptionsThe Director may provide for the partial or
			 total waiver or suspension of any service or payment obligation by an
			 individual under this section whenever compliance by the individual with the
			 obligation is impossible or would involve extreme hardship to the individual,
			 or if enforcement of such obligation with respect to the individual would be
			 unconscionable.
					(e)Hiring authorityFor purposes of any law or regulation
			 governing the appointment of individuals in the Federal civil service, upon
			 successful completion of their degree, students receiving a scholarship under
			 this section shall be hired under the authority provided for in
			 section
			 213.3102(r) of title 5, Code of Federal Regulations, and be
			 exempted from competitive service. Upon fulfillment of the service term, such
			 individuals shall be converted to a competitive service position without
			 competition if the individual meets the requirements for that position.
				(f)Authorization of
			 appropriationsThere are
			 authorized to appropriated to the National Science Foundation to carry out this
			 section—
					(1)$18,700,000 for fiscal year 2010;
					(2)$20,100,000 for fiscal year 2011;
					(3)$21,600,000 for fiscal year 2012;
					(4)$23,300,000 for fiscal year 2013;
			 and
					(5)$25,000,000 for fiscal year 2014.
					107.Cybersecurity workforce
			 assessmentNot later than 180
			 days after the date of enactment of this Act the President shall transmit to
			 the Congress a report addressing the cybersecurity workforce needs of the
			 Federal Government. The report shall include—
				(1)an examination of the current state of and
			 the projected needs of the Federal cybersecurity workforce, including a
			 comparison of the different agencies and departments, the extent to which
			 different agencies and departments rely on contractors to support the Federal
			 cybersecurity workforce, and an analysis of the capacity of such agencies and
			 departments to meet those needs;
				(2)an analysis of the sources and availability
			 of cybersecurity talent, a comparison of the skills and expertise sought by the
			 Federal Government and the private sector, an examination of the current and
			 future capacity of United States institutions of higher education, including
			 community colleges, to provide cybersecurity professionals with those skills
			 sought by the Federal Government and the private sector, and a description of
			 how successful programs are engaging the talents of women and
			 African-Americans, Hispanics, and Native Americans in the cybersecurity
			 workforce;
				(3)an examination of the effectiveness of the
			 National Centers of Academic Excellence in Information Assurance Education, the
			 Centers of Academic Excellence in Research, and the Federal Cyber Scholarship
			 for Service programs in promoting higher education and research in
			 cybersecurity and information assurance and in producing a growing number of
			 professionals with the necessary cybersecurity and information assurance
			 expertise;
				(4)an analysis of any barriers to the Federal
			 Government recruiting and hiring cybersecurity talent, including barriers
			 relating to compensation, the hiring process, job classification, job security
			 clearance and suitability requirements, and hiring flexibilities;
				(5)a specific analysis of the capacity of the
			 agency workforce to manage contractors who are performing cybersecurity work on
			 behalf of the Federal Government; and
				(6)recommendations for Federal policies to
			 ensure an adequate, well-trained Federal cybersecurity workforce, including
			 recommendations on the temporary assignment of private sector cybersecurity
			 professionals to Federal agencies.
				108.Cybersecurity university-industry task
			 force
				(a)Establishment of university-Industry task
			 forceNot later than 180 days
			 after the date of enactment of this Act, the Director of the Office of Science
			 and Technology Policy shall convene a task force to explore mechanisms for
			 carrying out collaborative research and development activities for
			 cybersecurity through a consortium or other appropriate entity with
			 participants from institutions of higher education and industry.
				(b)FunctionsThe task force shall—
					(1)develop options for a collaborative model
			 and an organizational structure for such entity under which the joint research
			 and development activities could be planned, managed, and conducted
			 effectively, including mechanisms for the allocation of resources among the
			 participants in such entity for support of such activities;
					(2)propose a process for developing a research
			 and development agenda for such entity, including guidelines to ensure an
			 appropriate scope of work focused on nationally significant challenges and
			 requiring collaboration;
					(3)define the roles and responsibilities for
			 the participants from institutions of higher education and industry in such
			 entity;
					(4)propose guidelines for assigning
			 intellectual property rights, for the transfer of research and development
			 results to the private sector, and for the sharing of lessons learned on the
			 effectiveness of new technologies from the private sector with the public
			 sector; and
					(5)make recommendations for how such entity
			 could be funded from Federal, State, and nongovernmental sources.
					(c)CompositionIn establishing the task force under
			 subsection (a), the Director of the Office of Science and Technology Policy
			 shall appoint an equal number of individuals from institutions of higher
			 education, including community colleges, and from industry with knowledge and
			 expertise in cybersecurity, and shall include representatives from
			 minority-serving institutions.
				(d)ReportNot later than 12 months after the date of
			 enactment of this Act, the Director of the Office of Science and Technology
			 Policy shall transmit to the Congress a report describing the findings and
			 recommendations of the task force.
				109.Cybersecurity checklist development and
			 disseminationSection 8(c) of
			 the Cyber Security Research and Development Act (15 U.S.C. 7406(c)) is amended to
			 read as follows:
				
					(c)Checklists for government systems
						(1)In generalThe Director of the National Institute of
				Standards and Technology shall develop or identify and revise or adapt as
				necessary, checklists, configuration profiles, and deployment recommendations
				for products and protocols that minimize the security risks associated with
				each computer hardware or software system that is, or is likely to become,
				widely used within the Federal Government.
						(2)Priorities for developmentThe Director of the National Institute of
				Standards and Technology shall establish priorities for the development of
				checklists under this subsection. Such priorities may be based on the security
				risks associated with the use of each system, the number of agencies that use a
				particular system, the usefulness of the checklist to Federal agencies that are
				users or potential users of the system, or such other factors as the Director
				determines to be appropriate.
						(3)Excluded systemsThe Director of the National Institute of
				Standards and Technology may exclude from the requirements of paragraph (1) any
				computer hardware or software system for which the Director determines that the
				development of a checklist is inappropriate because of the infrequency of use
				of the system, the obsolescence of the system, or the inutility or
				impracticability of developing a checklist for the system.
						(4)Automation specificationsThe Director of the National Institute of
				Standards and Technology shall develop automated security specifications (such
				as the Security Content Automation Protocol) with respect to checklist content
				and associated security related data.
						(5)Dissemination of checklistsThe Director of the National Institute of
				Standards and Technology shall ensure that Federal agencies are informed of the
				availability of any product developed or identified under the National
				Checklist Program for any information system, including the Security Content
				Automation Protocol and other automated security specifications.
						(6)Agency use requirementsThe development of a checklist under
				paragraph (1) for a computer hardware or software system does not—
							(A)require any Federal agency to select the
				specific settings or options recommended by the checklist for the
				system;
							(B)establish conditions or prerequisites for
				Federal agency procurement or deployment of any such system;
							(C)imply an endorsement of any such system by
				the Director of the National Institute of Standards and Technology; or
							(D)preclude any Federal agency from procuring
				or deploying other computer hardware or software systems for which no such
				checklist has been developed or identified under paragraph
				(1).
							.
			110.National Institute of Standards and
			 Technology cybersecurity research and developmentSection 20 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278g–3) is amended by
			 redesignating subsection (e) as subsection (f), and by inserting after
			 subsection (d) the following:
				
					(e)Intramural security researchAs part of the research activities
				conducted in accordance with subsection (d)(3), the Institute shall—
						(1)conduct a research program to develop a
				unifying and standardized identity, privilege, and access control management
				framework for the execution of a wide variety of resource protection policies
				and that is amenable to implementation within a wide variety of existing and
				emerging computing environments;
						(2)carry out research associated with
				improving the security of information systems and networks;
						(3)carry out research associated with
				improving the testing, measurement, usability, and assurance of information
				systems and networks; and
						(4)carry out research associated with
				improving security of industrial control
				systems.
						.
			111.National Academy of Sciences study on the
			 role of community colleges in cybersecurity educationNot later than 120 days after the date of
			 enactment of this Act, the Director of the Office of Science and Technology
			 Policy, in consultation with the Director of the National Coordination Office,
			 shall enter into a contract with the National Academy of Sciences to conduct
			 and complete a study to describe the role of community colleges in
			 cybersecurity education and to identify exemplary practices and partnerships
			 related to cybersecurity education between community colleges and 4-year
			 educational institutions.
			112.National Center of Excellence for
			 Cybersecurity
				(a)In generalAs part of the Program, the Director of the
			 National Science Foundation shall, in coordination with other Federal agencies
			 participating in the Program, establish a National Center of Excellence for
			 Cybersecurity.
				(b)Merit reviewThe National Center of Excellence for
			 Cybersecurity shall be awarded on a merit-reviewed, competitive basis.
				(c)Activities supportedThe National Center of Excellence for
			 Cybersecurity shall—
					(1)involve institutions of higher education or
			 national laboratories and other partners, which may include States and
			 industry;
					(2)make use of existing expertise in
			 cybersecurity;
					(3)interact and collaborate with Computer and
			 Network Security Research Centers to foster the exchange of technical
			 information and best practices;
					(4)perform research to support the development
			 of technologies for testing hardware and software products to validate
			 operational readiness and certify stated security levels;
					(5)coordinate cybersecurity education and
			 training opportunities nationally;
					(6)enhance technology transfer and
			 commercialization that promote cybersecurity innovation; and
					(7)perform research on cybersecurity social
			 and behavioral factors, including human-computer interactions, usability, user
			 motivations, and organizational cultures.
					113.Cybersecurity infrastructure
			 reportNot later than 1 year
			 after the date of enactment of this Act, the Comptroller General shall transmit
			 to the Congress a report examining key weaknesses within the current
			 cybersecurity infrastructure, along with recommendations on how to address such
			 weaknesses in the future and on the technology that is needed to do so.
			IIAdvancement of Cybersecurity Technical
			 Standards
			201.DefinitionsIn this title:
				(1)DirectorThe term Director means the
			 Director of the National Institute of Standards and Technology.
				(2)InstituteThe term Institute means the
			 National Institute of Standards and Technology.
				202.International cybersecurity technical
			 standardsThe Director, in
			 coordination with appropriate Federal authorities, shall—
				(1)ensure coordination of United States
			 Government representation in the international development of technical
			 standards related to cybersecurity; and
				(2)not later than 1 year after the date of
			 enactment of this Act, develop and transmit to the Congress a proactive plan to
			 engage international standards bodies with respect to the development of
			 technical standards related to cybersecurity.
				203.Promoting cybersecurity awareness and
			 education
				(a)ProgramThe Director, in collaboration with
			 relevant Federal agencies, industry, educational institutions, and other
			 organizations, shall develop and implement a cybersecurity awareness and
			 education program to increase public awareness, including among children and
			 young adults, of cybersecurity risks, consequences, and best practices
			 through—
					(1)the widespread dissemination of
			 cybersecurity technical standards and best practices identified by the
			 Institute; and
					(2)efforts to make cybersecurity technical
			 standards and best practices usable by individuals, small to medium-sized
			 businesses, State, local, and tribal governments, and educational institutions,
			 especially with respect to novice computer users, elderly populations,
			 low-income populations, and populations in areas of planned broadband expansion
			 or deployment.
					(b)WorkshopsIn carrying out activities under subsection
			 (a)(1), the Institute is authorized to host regional workshops to provide an
			 overview of cybersecurity risks and best practices to businesses, State, local,
			 and tribal governments, and educational institutions.
				(c)Manufacturing extension
			 partnershipThe Director
			 shall, to the extent appropriate, implement subsection (a) through the
			 Manufacturing Extension Partnership program under section 25 of the National
			 Institute of Standards and Technology Act (15 U.S.C. 278k).
				(d)Report to CongressNot later than 90 days after the date of
			 enactment of this Act, the Director shall transmit to the Congress a report
			 containing a strategy for implementation of this section.
				204.Identity management research and
			 developmentThe Director shall
			 establish a program to support the development of technical standards,
			 metrology, testbeds, and conformance criteria, taking into account appropriate
			 user concerns, to—
				(1)improve interoperability among identity
			 management technologies;
				(2)strengthen authentication methods of
			 identity management systems;
				(3)improve privacy protection in identity
			 management systems, including health information technology systems, through
			 authentication and security protocols; and
				(4)improve the usability of identity
			 management systems.
				205.Practices and standardsThe National Institute of Standards and
			 Technology shall work with other Federal, State, and private sector partners,
			 as appropriate, to develop a framework that States may follow in order to
			 achieve effective cybersecurity practices in a timely and cost-effective
			 manner.
			
	
		
			Passed the House of
			 Representatives February 4, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
